DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that the elected claims to be incorporated are now dependent claims because they have the same subject matter as the independent claims.  This is found to be persuasive.
Response to Amendment
Claims 1-20 are pending
Claims 21-45 are cancelled

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over HORNUNG MARK et al. (European Patent Application #EP 3502687; translation provided by the examiner) in view of BADARLIS ANASTASIOS et al. (International Patent Publication #WO 2015172974; translation provided by the examiner).
Regarding claim 1, HORNUNG teaches 
Evaluation arrangement for a thermal gas sensor with at least one heater and at least one detector (par.11 discloses a thermal gas sensor and a heating element; par.16 discloses temperature sensors as detectors), wherein the evaluation arrangement is configured to acquire
- a detector signal (par.11 discloses temperature signal) of a first detector (par.16 teaches temperature sensor), and 
-information about a first phase difference (par.16 discloses acquiring information about “the” phase difference between heater signal and sensor signal; since the phase difference is indefinite it could be a first, second, etc.) between a heater signal (par.16 teaches heater signal) and the detector signal of the first detector (par.16 discloses information of a phase difference between a heater signal and temperature sensor); and 
wherein the evaluation arrangement is configured to form as an intermediate quantity, dependent on the information about the amplitudes of the detector signal and dependent on the information about the first phase difference (par.17 discloses natural convection parameter as intermediate quantity, which is dependent on signals, which have amplitudes, and also on the phase difference described in par.16), a combination signal (par.17 discloses combination signal as thermal sensor output), and 
wherein the evaluation arrangement is configured to determine information about a gas concentration (par.30 teaches determining H-concentration) or information about a thermal diffusivity (par.16 teaches determining information about a thermal diffusivity) of a fluid (par.16 discloses gas as fluid) on the basis of the combination signal (par.6 discloses calculation of various thermal and fluid quantities, including thermal diffusivity(which depends on heat-transfer and heat-capacity related parameters), based on thermal sensor output signal).
Hornung fails to teach acquiring information about an amplitude.
BADARLIS does teach acquiring information about an amplitude (par.144 teaches information about amplitudes).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified HORNUNG to include the teachings of BADARLIS; which would provide a method for operating a measuring device, particularly a flow meter/gas sensor that allows the determination of the concentration, the volume fraction, the mass fraction, and/or the partial pressure of at least one component in a multi-component medium as disclosed by BADARLIS (par.15-16).

Regarding claim 2, Hornung in view of Badarlis teaches Evaluation arrangement accordinq to claim 1, with a second detector, wherein the two detectors are arranged in different distances to the heater (Hornung par.40 teaches two sensors, as two detectors, which are different distances to the heater), wherein the evaluation arrangement is configured to acquire 
-the information about the amplitude of the detector signal of the first detector (Badarlis par.146 teaches information about amplitudes),
-information about an amplitude of a detector signal of a second detector (Badarlis par.146 teaches information about amplitudes measured from different sensors),
 - the information about the first phase difference between the heater signal and the detector signal of the first detector (Hornung par.16 teaches phase difference; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc), and 2 
156922856.1Application No.: 16/921,407 Attorney Docket No.: 115139-8007.USO1 - information about a second phase difference between the heater signal and the detector signal of the second detector (Hornung par.16 teaches phase difference; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc.); and 
wherein the evaluation arrangement is configured to form as an intermediate quantity, dependent on the information about the amplitudes of the detector signals and dependent on the information about the first phase difference and dependent on the information about the second phase difference, the combination signal (Hornung par.17 discloses natural convection parameter as intermediate quantity, which is dependent on signals, which have amplitudes, and also on the phase difference described in par.16; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc.), and 
wherein the evaluation arrangement is configured to determine the information about the gas concentration (Hornung par.30 teaches determining H-concentration) or the information about the thermal diffusivity (Hornung par.16 teaches determining information about a thermal diffusivity) of the fluid (Hornung par.16 discloses gas as fluid) on the basis of the combination signal (par.6 discloses calculation of various thermal and fluid quantities, including thermal diffusivity(which depends on heat-transfer and heat-capacity related parameters), based on thermal sensor output signal).

Regarding claim 3, Hornung in view of Badarlis teaches Evaluation arrangement according to claim 2, 
wherein the evaluation arrangement is configured to acquire information about a heater amplitude (Badarlis par.144-146 teaches measuring heater amplitude), and 
wherein the evaluation arrangement is configured to form a linear combination of the information about the heater amplitude, the information about the amplitudes of the detector signals, the information about the first phase difference, and the information about the second phase difference in order to determine the combination signal (Hornung par.19 Discloses linear combination as linear expansion, which is based on the various information acquired).
Regarding claim 6, Hornung in view of Badarlis teaches Evaluation arrangement according to claim 1, wherein the evaluation arrangement is configured to calculate a polynomial of the combination signal in order to acquire the information about the gas concentration (Hornung par.12 teaches polynomial expansion).

Regarding claim 7, Hornung in view of Badarlis teaches Evaluation arrangement according to claim 1, wherein the evaluation arrangement is configured to multiply a polynomial of the combination signal with a correction term (Hornung par.18 teaches multiplying with a, b, c which are calibration coefficients; making them correction terms) in order to acquire the information about the gas concentration, wherein the correction term depends on the combination signal, on information about a pressure (Hornung par.18 teaches coefficients dependent on thermal conductivity, which depends on temperature), and on information about a temperature (Hornung par.18 teaches coefficients dependent on temperature).

Regarding claim 10, Hornung in view of Badarlis teaches Evaluation arrangement according to claim 1, wherein the evaluation arrangement is configured to consider a pressure and/or a temperature in a surrounding area of the gas sensor when determining the information about the gas concentration (Badarlis par.147 teaches considering temperature in the surrounding area).

Regarding claim 12, Hornung in view of Badarlis teaches Evaluation arrangement according to claim 1, 
wherein the evaluation arrangement is configured to acquire the combination signal on the basis of a quotient between amplitude information that depends on the information about the amplitude of the detector signal at least of the first detector; and phase information that depends on the information about the first phase difference (Hornung par.19 discloses quotient which uses info based on sensor signal and phase information); and 
wherein the evaluation arrangement is configured to determine the information about a concentration of a gas dependent on the combination signal (Hornung par.30 teaches determining gas concentration).

Regarding claim 17, Hornung teaches 
Method for evaluating signals of a thermal gas sensor with at least one heater and at least one detector (par.11 discloses a thermal gas sensor and a heating element; par.16 discloses temperature sensors as detectors), 
wherein the method comprises acquiring
 - a detector signal (par.11 discloses temperature signal) of the first detector (par.16 teaches temperature sensor), and 
- information about a first phase difference (par.16 discloses acquiring information about “the” phase difference; since the phase difference is indefinite it could be a first, second, etc.) between a heater signal (par.16 teaches heater signal) and the detector signal of the first detector (par.16 discloses information of a phase difference between a heater signal and temperature sensor); and 
wherein a combination signal (par.17 discloses combination signal as thermal sensor output) is formed as an intermediate quantity, dependent on the information about the amplitudes of the detector signal and dependent on the information about the first phase difference (par.17 discloses natural convection parameter as intermediate quantity, which is dependent on signals, which have amplitudes, and also on the phase difference described in par.16), and 
wherein information about a gas concentration (par.30 teaches determining H-concentration) or information about a thermal diffusivity (par.16 teaches determining information about a thermal diffusivity) of a fluid (par.16 discloses gas as fluid) is determined on the basis of the combination signal (abstract discloses calculation of various thermal and fluid quantities based on thermal sensor output signal).
Hornung fails to teach acquiring information about an amplitude.
BADARLIS does teach acquiring information about an amplitude (par.144 teaches information about amplitudes).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified HORNUNG to include the teachings of BADARLIS; which would provide a method for operating a measuring device, particularly a flow meter/gas sensor that allows the determination of the concentration, the volume fraction, the mass fraction, and/or the partial pressure of at least one component in a multi-component medium as disclosed by BADARLIS (par.15-16).

Regarding claim 18, Hornung in view of Badarlis teaches Method according to claim 17 for evaluating signals of a thermal gas sensor with at least one heater and two detectors arranged in different distances to the heater (Hornung par.40 teaches two sensors, as two detectors, which are different distances to the heater), 
wherein the method comprises acquiring 
- the information about the amplitude of the detector signal of the first detector (Badarlis par.146 teaches acquiring information about amplitudes from different sensors), 
- information about an amplitude of a detector signal of a second detector (Badarlis par.146 teaches information about amplitudes measured from different sensors),
 - the information about the first phase difference between the heater signal and the detector signal of the first detector (Hornung par.16 teaches phase difference; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc), and 
- information about a second phase difference between the heater signal and the detector signal of the second detector (Hornung par.16 teaches phase difference between heater signal and sensor signal; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc.); and 
wherein the combination signal is formed as an intermediate quantity, dependent on the information about the amplitudes of the detector signals and dependent on the information about the first phase difference and dependent on the information about the second phase difference (Hornung par.17 discloses natural convection parameter as intermediate quantity, which is dependent on signals, which have amplitudes, and also on the phase difference described in par.16; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc.), and
wherein the information about the gas concentration (Hornung par.30 teaches determining H-concentration) or the information about the thermal diffusivity (Hornung par.16 teaches determining information about a thermal diffusivity) of the fluid (Hornung par.16 discloses gas as fluid) is determined on the basis of the combination signal (par.6 discloses calculation of various thermal and fluid quantities, including thermal diffusivity(which depends on heat-transfer and heat-capacity related parameters), based on thermal sensor output signal).

Regarding claim 19, Hornung teaches
A non-transitory digital storage medium having a computer program stored thereon to perform the method for (par.44 teaches a non-transitory digital storage medium having a computer program stored thereon to perform a method) evaluating signals of a thermal gas sensor with at least one heater and at least one detector (par.11 discloses a thermal gas sensor and a heating element; par.16 discloses temperature sensors as detectors), 
wherein the method comprises acquiring 
- a detector signal (par.11 discloses acquiring temperature signal) of the first detector (par.16 teaches temperature sensor), and 
- information about a first phase difference (par.16 discloses acquiring information about “the” phase difference; since the phase difference is indefinite it could be a first, second, etc.) between a heater signal (par.16 teaches heater signal) and the detector signal of the first detector (par.16 discloses information of a phase difference between a heater signal and temperature sensor); and 8 156922856.1Application No.: 16/921,407 Attorney Docket No.: 115139-8007.USO1 
wherein a combination signal (par.17 discloses combination signal as thermal sensor output) is formed as an intermediate quantity, dependent on the information about the amplitudes of the detector signal and dependent on the information about the first phase difference (par.17 discloses natural convection parameter as intermediate quantity, which is dependent on signals, which have amplitudes, and also on the phase difference described in par.16), and 
wherein information about a gas concentration (par.30 teaches determining H-concentration) or information about a thermal diffusivity (par.16 teaches determining information about a thermal diffusivity) of a fluid (Hornung par.16 discloses gas as fluid) is determined on the basis of the combination signal (abstract discloses calculation of various thermal and fluid quantities based on thermal sensor output signal), when said computer program is run by a computer (par.1 teaches program run by a computer).
Hornung fails to teach acquiring information about an amplitude.
BADARLIS does teach acquiring information about an amplitude (par.144 teaches information about amplitudes).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified HORNUNG to include the teachings of BADARLIS; which would provide a method for operating a measuring device, particularly a flow meter/gas sensor that allows the determination of the concentration, the volume fraction, the mass fraction, and/or the partial pressure of at least one component in a multi-component medium as disclosed by BADARLIS (par.15-16).

Regarding claim 20, Hornung in view of Badarlis teaches A non-transitory digital storage medium according to claim 19 having a computer program stored thereon to perform the method for (Hornung par.44 teaches a non-transitory digital storage medium having a computer program stored thereon to perform a method) evaluating signals of a thermal gas sensor with at least one heater (Hornung par.11 discloses a thermal gas sensor and a heating element; par.16 discloses temperature sensors as detectors) and two detectors arranged in different distances to the heater (Hornung par.40 teaches two sensors, as two detectors, which are different distances to the heater), wherein the method comprises acquiring
 - the information about the amplitude (Badarlis par.144 teaches information about amplitudes) of the detector signal of the first detector, 
- information about an amplitude (Badarlis par.144 teaches acquiring information about amplitudes from different sensor signals) of a detector signal of a second detector (Badarlis par.146 teaches information about amplitudes measured from different sensors),
 - the information about the first phase difference between the heater signal and the detector signal of the first detector (Hornung par.16 teaches phase difference; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc.), and 
- information about a second phase difference between the heater signal and the detector signal of the second detector (Hornung par.16 teaches phase difference between heater signal and sensor signal; par.16 teaches “the” phase difference making it indefinite, so it could be any phase difference, 1st, 2nd, 3rd, etc.); and 
wherein the combination signal is formed as an intermediate quantity, dependent on the information about the amplitudes of the detector signals and dependent on the information about the first phase difference and dependent on the information about the second phase difference (Hornung par.17 discloses natural convection parameter as intermediate quantity, which is dependent on signals, which have amplitudes, and also on the phase difference described in par.16), and 
wherein the information about the gas concentration (Hornung par.30 teaches determining H-concentration)  or the information about the thermal diffusivity (Hornung par.16 teaches determining information about a thermal diffusivity) of the fluid (Hornung par.16 discloses gas as fluid) is determined on the basis of the combination signal (Hornung abstract discloses calculation of various thermal and fluid quantities based on thermal sensor output signal), 9 156922856.1Application No.: 16/921,407 Attorney Docket No.: 115139-8007.USO1 
when said computer program is run by a computer (Hornung par.1 teaches program run by a computer).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 4,
“… acquire the combination signal sigX according to
    PNG
    media_image1.png
    31
    262
    media_image1.png
    Greyscale
”
Claim 5 is also allowable due to being dependent on claim 4.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 8,
“… perform a calculation according to
    PNG
    media_image2.png
    60
    476
    media_image2.png
    Greyscale
”

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 9,
“… perform a calculation according to

    PNG
    media_image3.png
    59
    580
    media_image3.png
    Greyscale
”

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 11,
“… to use as input quantities of a drift correction the combination signal, information about the temperature in a surrounding area of the thermal gas sensor, and information about a pressure in a surrounding area of the thermal gas sensor, and to acquire the information about the gas concentration as a result of the drift correction.”

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 13,
“… to acquire the combination signal sigV according to
    PNG
    media_image4.png
    27
    252
    media_image4.png
    Greyscale
”

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 14,
“… acquire information as to how much heat is dissipated by the heater during a heating period, and to determine, dependent on the information as to how much energy is dissipated by the heater during the heating period, the information about a concentration of a gas.”

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 15,
“… acquire the information as to how much heat is dissipated by the heater during a heating period on the basis of a measurement of a current flow through the heater at a specified heating voltage.”
Claim 16 is also objected to as being dependent on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160025660 Hepp; Christoph et al. is a thermal flow sensor for determining a gas or the composition of a gas mixture as well as its flow velocity.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867